DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                             FOURTH DISTRICT

                          CHARLES SMITH,
                             Appellant,

                                   v.

  COUNTRYWIDE HOME LOAN SERVICING, LP, TERRELL SMITH,
      MORTGAGE ELECTRONIC REGISTRATION SYSTEMS
  INCORPORATED AS NOMINEE FOR COUNTRYWIDE FINANCIAL
 CORPORATION and SARACENO WEST COMMUNITY ASSOCIATION,
                    INCORPORATED,
                       Appellees.

                             No. 4D17-2642

                              [May 3, 2018]

   Appeal from the Circuit Court for the Seventeenth Judicial Circuit,
Broward County; Joel T. Lazarus, Judge; L.T. Case No. CACE09011197.

  Charles Smith, Plantation, pro se.

  Shakiva Brown of Phelan Hallinan Diamond & Jones, PLLC, Fort
Lauderdale, for Appellee Countrywide Home Loans Servicing L.P.

PER CURIAM.

  Affirmed.

WARNER, GROSS and TAYLOR, JJ., concur.

                         *          *          *

  Not final until disposition of timely filed motion for rehearing.